J-S64022-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

GEORGE COBBS,

                        Appellant                  No. 423 WDA 2014


                Appeal from the Order of January 29, 2014
            In the Court of Common Pleas of Allegheny County
                        Criminal Division at No(s):
                         CP-02-CR-0002915-1979
                         CP-02-CR-0003639-1978
                         CP-02-CR-0003663-1978
                         CP-02-CR-0003664-1978


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:                 FILED NOVEMBER 06, 2014

     Appellant, George Cobbs, appeals pro se from the order denying his

July 13, 2013 petition, titled “Petition for Writ of Habeas Corpus Ad

Subjiciendum.” We affirm.

     On June 13, 1979, at the conclusion of a jury trial, Appellant was

convicted of two counts of first-degree murder, three counts of robbery, one

count of aggravated assault, and two firearms violations.    On January 3,

1980, he was sentenced to, inter alia, two terms of life imprisonment. No

direct appeal was taken from the judgment of sentence.

     On October 4, 1988, Appellant filed a pro se petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541 - 9546.     Appellant was
J-S64022-14



appointed counsel. A hearing was held on December 21, 1988. Following

the hearing, the court reinstated Appellant’s right to an appeal nunc pro

tunc, and his right to file post-sentence motions.    Subsequently, post-

sentence motions were filed; they were denied on July 21, 1995. Appellant

filed a direct appeal nunc pro tunc, and this Court affirmed Appellant’s

judgment of sentence on July 30, 1996. See Commonwealth v. Cobbs,

685 A.2d 207 (Pa. Super. 1996) (unpublished memorandum).               The

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

appeal on May 21, 1998.    See Commonwealth v. Cobbs, 719 A.2d 744

(Pa. 1998).

     Appellant filed a second pro se PCRA petition on December 23, 1998.

Counsel was appointed and subsequently filed a motion to withdraw

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and

Commonwealth v. Finley, 479 A.2d 568 (Pa. Super. 1984).          The PCRA

court issued a Pa.R.Crim.P. 907 notice of its intent to dismiss on November

9, 1999, and Appellant responded on November 30, 1999. The petition was

dismissed on December 7, 1999. Appellant filed a timely direct appeal. On

appeal, this Court concluded that PCRA counsel’s Turner-Finley letter was

deficient and remanded for the appointment of new counsel.             See

Commonwealth v. Cobbs, 796 A.2d 1201 (Pa. Super. 2000) (unpublished

memorandum).     New counsel was appointed, and filed a Turner-Finley

letter on May 21, 2001.




                                   -2-
J-S64022-14



      The PCRA court issued a notice of intent to dismiss on January 25,

2002, and Appellant responded on February 6, 2002.          The petition was

dismissed on February 25, 2002. Appellant filed a timely appeal. This Court

affirmed the dismissal of Appellant’s PCRA petition on March 26, 2003. See

Commonwealth v. Cobbs, 823 A.2d 1023 (Pa. Super. 2003) (unpublished

memorandum). The Pennsylvania Supreme Court denied Appellant’s petition

for allowance of appeal on September 23, 2003. See Commonwealth v.

Cobbs, 833 A.2d 1023 (Pa. 2003).

      Appellant filed the instant pro se petition on July 16, 2013. The court

issued a Rule 907 notice of intent to dismiss on September 24, 2013.

Appellant filed an objection, but the court dismissed Appellant’s petition on

January 29, 2014. Appellant filed a timely pro se notice of appeal, as well as

a timely concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).

      Appellant now presents the following question for our review:

      Did the common pleas court abuse its discretion in disregarding
      the violation of 42 Pa.C.S. § 6505 presented in a writ of habeas
      corpus ad subjiciendum and err in considering the foregoing
      claims cognizable under 42 Pa.C.S. [§] 945[1]-46?

Appellant’s brief at 7.

      Appellant primarily contends that the court erred by treating his

petition for writ of habeas corpus as a petition for relief under the PCRA. We

disagree. As this Court has explained:

      It is well-settled that the PCRA is intended to be the sole means
      of achieving post-conviction relief. 42 Pa.C.S. § 9542;

                                    -3-
J-S64022-14


       Commonwealth v. Haun, 613 Pa. 97, 32 A.3d 697 (2011).
       Unless the PCRA could not provide for a potential remedy, the
       PCRA statute subsumes the writ of habeas corpus.
       [Commonwealth v.] Fahy, [737 A.2d 214,] 223–224 [(Pa.
       1999)]; Commonwealth v. Chester, 557 Pa. 358, 733 A.2d
1242 (1999). Issues that are cognizable under the PCRA must be
       raised in a timely PCRA petition and cannot be raised in a habeas
       corpus petition. See Commonwealth v. Peterkin, 554 Pa. 547,
       722 A.2d 638 (1998); see also Commonwealth v. Deaner,
       779 A.2d 578 (Pa. Super. 2001) (a collateral petition that raises
       an issue that the PCRA statute could remedy is to be considered
       a PCRA petition). Phrased differently, a defendant cannot escape
       the PCRA time-bar by titling his petition or motion as a writ of
       habeas corpus.

Commonwealth v. Taylor, 65 A.3d 462, 465-466 (Pa. Super. 2013).

       In   his    petition,    Appellant      challenged   the    propriety   of   the

Commonwealth’s re-filing of criminal informations.1               The exact nature of

Appellant’s claim is not clear. However, it appears that the claim implicates

the legality of Appellant’s conviction, and, consequently, his sentence; or it

is an allegation that his constitutional right to due process was violated. In

either case, such a claim would be cognizable under the PCRA.                       See

Commonwealth v. Hockenberry, 689 A.2d 283, 288 (Pa. Super. 1997)

(stating that the legality of sentence is a cognizable issue under the PCRA);

____________________________________________


1
   In his brief, Appellant claims the re-filing of charges “was used to back-
door a different set of robbery charges … knowing that those charges would
have been prohibited,” and, as such, it was “substantially prejudicial and
cannot stand as the legal basis of [A]ppellant’s imprisonment.” Appellant’s
brief at 4. In addition, he alleges: “Regardless of the prejudice mounted …
[this] violation cannot operate as the legal basis for the taking of one’s
liberty as it has been here.” Id. As such, Appellant appears to believe that
this alleged due process violation undermined the truth-determining process
so that no reliable adjudication of guilt or innocence could have taken place.



                                            -4-
J-S64022-14



Commonwealth v. Laskaris, 595 A.2d 1229, 1231 (Pa. Super. 1991)

(suggesting where a petitioner alleges a due process violation which so

“undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place,” such a claim would be cognizable

under the PCRA). Therefore, Appellant’s habeas corpus petition constitutes

a PCRA petition.

      Before we may address any of Appellant’s claims, we must assess the

timeliness of his petition, because the PCRA time limitations implicate our

jurisdiction and may not be altered or disregarded in order to address the

merits of a petition.   Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007) (stating PCRA time limitations implicate our jurisdiction and may

not be altered or disregarded to address the merits of the petition);

Commonwealth v. Johnson, 803 A.2d 1291, 1294 (Pa. Super. 2002)

(holding the Superior Court lacks jurisdiction to reach merits of an appeal

from an untimely PCRA petition).

      Under the PCRA, any petition for post-conviction relief, including a

second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless one of the exceptions set forth

in 42 Pa.C.S. § 9545(b) applies. That section states, in relevant part:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition
         alleges and the petitioner proves that:


                                     -5-
J-S64022-14


           (i) the failure to raise the claim previously was the
           result of interference by government officials with
           the presentation of the claim in violation of the
           Constitution or laws of this Commonwealth or the
           Constitution or laws of the United States;

           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence; or

           (iii) the right asserted is a constitutional right that
           was recognized by the Supreme Court of the United
           States or the Supreme Court of Pennsylvania after
           the time period provided in this section and has been
           held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).   Any petition attempting to invoke one of

these exceptions “shall be filed within 60 days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).

     Here, the Pennsylvania Supreme Court denied Appellant’s petition for

allowance of appeal on May 21, 1998.         Thus, Appellant’s judgment of

sentence became final 90 days thereafter, or on August 19, 1998. See 42

Pa.C.S. § 9545(b)(3) (stating that a judgment of sentence becomes final at

the conclusion of direct review or the expiration of the time for seeking the

review); Commonwealth v. Owens, 718 A.2d 330, 331 (Pa. Super. 1998)

(directing that under the PCRA, petitioner’s judgment of sentence becomes

final ninety days after our Supreme Court rejects his or her petition for

allowance of appeal since petitioner had ninety additional days to seek

review with the United States Supreme Court). Consequently, Appellant had

until August 19, 1999, to file a timely PCRA petition.    He did not file the

instant petition until July 16, 2013.   Appellant was required to plead and


                                     -6-
J-S64022-14



prove in his PCRA petition that one of the above-stated exceptions applied to

his claim(s). Appellant did not plead an exception to the PCRA time-bar in

his petition, and so his PCRA petition was untimely filed.   Accordingly, we

conclude that the court did not err in denying it.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2014




                                     -7-